703 S.E.2d 158 (2010)
Aloha E. BRYSON, M.D., PhD.
v.
HAYWOOD REGIONAL MEDICAL CENTER, PrimeDoc Management Services, Inc. and PrimeDoc of Haywood County, P.A.
No. 282P10.
Supreme Court of North Carolina.
November 4, 2010.
Allan R. Tarleton, Asheville, for Haywood Regional Medical Ctr.
Robert M. Elliot, Winston-Salem, for Aloha E. Bryson, M.D., PhD.
James W. Williams, Asheville, for Prime-Doc et al.
Prior report: ___ N.C.App. ___, 694 S.E.2d 416.

ORDER
Upon consideration of the petition filed on the 7th of July 2010 by Defendant (Haywood Regional Medical Center) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."